Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heating bar on the handle assembly (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites, “wherein the handle assembly includes; a heating bar disposed on the handle assembly;”.  Claim 2, then recites, “wherein at least a portion of the heating bar is disposed in a front surface of the cartridge.”  If the heating bar is on the handle assembly then how is it also disposed on a surface of the cartridge?  Moreover, the specification discloses that that the heating bar may be included in the connector (paragraph [0100]) or the head portion (paragraph [0101]), but there is no mention of the heating bar on the handle.  Figure 7A clearly discloses that the heating bar 28 is on the cartridge or between the cartridge and the connector 25, but not on the handle. 
	It is also unclear how if the heating bar is part of the handle assembly, that it can be disposed on the handle assembly.  How can it be disposed on itself?
	Claim 2, recites that the heating bar is disposed on a front surface of the cartridge but claim 1 recites that the heating bar is disposed on the handle assembly.  How can the heating bar be both on the front surface of the cartridge and on the handle?
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 11 and 13 are rejected under 35 U.S.C. 102(1-14) as being anticipated by Adadjieff (FR985030).
In regards to claim 1, Adadjieff discloses a razor assembly (fig. 1), comprising: a cartridge (3)  including at least one blade (between 2/3 not shown); and a handle assembly (1), wherein the handle assembly includes: a heating bar (8) disposed on the handle assembly; at least one induction coil (4/4’) which is disposed under the heating bar (8; fig. 1) and configured to heat the heating bar in a contactless manner (induction heating); and a grip portion (1).  
In regards to claim 5, Adadjieff discloses wherein the cartridge further includes a heating frame (3) disposed in a front surface of the cartridge, wherein the heating frame is heated by the induction coil (4) in a contactless manner (inductive heating).  
In regards to claim 6, Adadjieff discloses wherein the blade (not shown) is heated by the induction coil (4) in a contactless manner.  
In regards to claim 7, Adadjieff discloses wherein the cartridge includes at least one clip (to the left/right of 8) configured to fix the at least one blade (now shown), wherein the clip is heated by the induction coil (4) in a contactless manner (inductive heating)  
In regards to claim 11, Adadjieff discloses wherein the heating bar (8) and the induction coil (4) are attached pivotably to each other (threaded to opening 7)  
In regards to claim 13, Adadjieff discloses wherein the handle assembly (1) and the cartridge (2/3) are coupled pivotably to each other when the handle assembly is coupled with the cartridge (about 7/8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over KR200311314, herein referred to as Kr in view of Adadjieff (FR985030).  
In regards to claim 1, as best understood,  Kr discloses a razor assembly, comprising: a cartridge (30)  including at least one blade (31); and a handle assembly (10), wherein the handle assembly includes: a heating bar (50) disposed on the handle assembly; at least one coil (coil shaped heating element 40) which is disposed under the heating bar and configured to heat the heating bar in a contactless manner (radiant heat; [0024]); and a grip portion (10).   Kr does not disclose that the coil is an induction coil.  Attention is further directed to the Adadjieff razor. Adadjieff discloses that it is known to heat the blades from a heating bar utilizing either induction heating or resistive heating, such that it is known to substitute one type of heating system for the other.   It would have been obvious to one having ordinary skill in the art to have replaced the coil of Kr to be a inductive coil rather than a resistive coil as taught by Adadjieff as a known heating substitute for performing the same contactless heating of the heating bar. 
In regards to claim 2, the modified device of Kr discloses wherein at least a portion of the heating bar (50) is disposed in a front surface of the cartridge when the handle assembly is coupled with the cartridge (Kr Fig. 2).  
In regards to claim 5, the modified device of Kr discloses wherein the cartridge further includes a heating frame (around the frame surrounds the space 21; Fig. 1) disposed in a front surface of the cartridge, wherein the heating frame is heated by the induction coil in a contactless manner (from radiant heat from the heater 40 to the heating bar 50).  
In regards to claim 10, the modified device of Kr discloses wherein the induction coil (40) is fan-type induction coil.  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KR200311314, herein referred to as Kr in view of Adadjieff (FR985030) and in further view of CN101306537
In regards to claim 3, Kr discloses wherein the at least one blade includes, at least one first blade which is disposed in front of the cartridge but does not disclose at least one second blade which is disposed in the rear of the cartridge, wherein at least a portion of the heating bar is disposed in an empty space between the first blade and the second blade when the handle assembly is coupled with the cartridge.   Attention is further directed to the Sun razor blade. Sun discloses an electric heating element located at the blade head to heat the blade in use so that the hair is softened to facilitate shaving.  Sun discloses that in a first method, the heating element can directly conduct to the shaving blade wherein the conductive plate 6 is mounted under the guard bar and is connected to a heating element 4 provided between the two blades.  Sun also discloses a second method, of utilizing an induction heating method, wherein an induction coil is attached on the tool surface.  As Sun has demonstrated that it is known to place the resistive element between the blades to heat the blades rather than the guard for the same purpose of providing heat to the hair so that it is softened for shaving, it would have been obvious to one having ordinary skill in the art to have tried placing the heating bar of Kr between the blades rather than beneath the blades to alternatively provide heat to the blades rather than or in addition to heat to the guard as an alternative means of providing heat directly to the blade which is contacting the skin. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KR200311314, herein referred to as Kr in view of Adadjieff (FR985030).  
In regards to claim 4, Kr discloses the claimed invention except wherein the heating bar is detachable from the handle assembly.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the heating bar removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.


Claims 6, 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over KR200311314, herein referred to as Kr in view of Adadjieff (FR985030) and in further view of Hodgson (U.S. Publication 2017/0326743).
In regards to claim 6, the modified device of Kr discloses the claimed invention except wherein the blade is heated by the induction coil (40 as modified by Adadjieff) in a contactless manner (e.g radiant/ inductive) and wherein the cartridge includes at least one clip configured to fix the at least one blade, wherein the clip is heated by the induction coil in a contactless manner.   Attention is further directed to the Hodgson razor which discloses the use of a heater bar at the bottom of the razor cartridge that provides warmth to the user’s skin during shaving and has at least one clip to contact the blade to provide heat to the at least one blade.   Hodgson discloses that the clips llow for the heat to be applied to a greater surface area of the cartridge (paragraph [0024]) as they wrap around the cartridge and provide heat to both the blades and the surrounding area.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the attachment of the heater bar of Kr to have included clips such that both the cartridge surface and the blades could benefit from the heat transfer thus providing more heat to a larger facial surface area and allowing for greater hair softening prior to shaving contact with the blades as shown by Hodgson.
In regards to claim 11, the modified device of Kr discloses wherein the heating bar and the induction coil are attached pivotably to each other (as modified by  Hodgson; see paragraph [0018]).
In regards to claim 12, the modified device of Kr discloses wherein the grip portion and the induction coil are attached pivotably to each other (as modified by  Hodgson; see paragraph [0018]).
In regards to claim 13, the modified device of Kr discloses wherein the handle assembly and the cartridge are coupled pivotably to each other when the handle assembly is coupled with the cartridge (as modified by Hodgson; see paragraph [0018]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KR200311314, herein referred to as Kr in view of Adadjieff (FR985030) and in further view of Tomassetti et al. (U.S. Publication 2009/0255123), herein referred to as Tomassetti.  The modified device of Kr discloses wherein the handle assembly further includes, a power source (battery 60); but does not disclose a Printed circuit board (PCB) electrically connected to the power source, wherein the induction coil is connected to the PCB.  Attention is further directed to the Tomassetti razor.  Tomassetti discloses the use of an electric circuit for controlling the temperature of the blades and an off switch after a predetermined time has elapsed. While Kr discloses the use of a switch to prevent heat from flowing above a predetermined temperature, it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a programmable circuit board to further control the temperature output of the heating element as desired by the user. 
In regards to claim 9, the modified device of Kr discloses wherein the power source, the PCB, and the induction coil are waterproofed inside the handle assembly (“  In addition, a filling material such as urethane, epoxy, or silicone is filled between the battery 60 and the heating element 40 to prevent water from entering from the outside, and a rubber packing is inserted into the battery stopper at the handle end to prevent water from penetrating from the outside.”  Kr)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724